UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6031


WILLIAM S. PARKER,

                 Plaintiff - Appellant,

          v.

DAVID VENABLE,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:12-ct-03107-D)


Submitted:   May 23, 2013                        Decided:   May 28, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William S. Parker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William S. Parker appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).         We have reviewed the record and find that

this appeal is frivolous.            Accordingly, we dismiss the appeal

for   the   reasons    stated   by    the   district        court.     Parker    v.

Venable,    No.    5:12-ct-03107-D     (E.D.N.C.      Nov.     28,    2012).     We

dispense    with    oral    argument    because       the     facts    and     legal

contentions   are     adequately     presented   in    the     materials     before

this court and argument would not aid the decisional process.



                                                                        DISMISSED




                                       2